DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 has been entered. 
Examiner acknowledged that claims 1, 6, 8-9, 17, 19-20 and 21 are amended; claims 2-3, 5, 11-12, 18, 22-37 canceled; claims 38-42 are new.  Currently, claims 1, 4, 6-10, 13-17, 19-21 and 38-42 are pending.
Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues (see p.2 of the Remarks) that Dau does not disclose or suggest “an optical system comprising a light guide extending along the forward direction and configured to guide the light received at the input aperture system along the forward direction, the light guide having a tapered thickness along the forward direction and having a curved shape in a plane perpendicular to the forward direction.”  This argument is not persuasive.
Examiner disagrees because Dau teaches in (Figs. 12A: 220) has a tapered portion thickness along the forward direction and a curved shape (Fig. 12A: curve end of 240; Fig. 37-38) in a plane (Fig. 12A: x direction is the plane perpendicular to z direction) perpendicular to the forward direction.  Thus, Dau teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Dau is maintained.
Claims 4, 6-10, 13-17, 19-21 and 38-42 are similarly rejected as they depend on the rejected claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6, 9-10, 13-15, 17, 19-21, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dau (US 2013/0208495).
Regarding Claim 1, Dau teaches a luminaire (Fig. 2A) comprising: a. a first light source ([0181] “a plurality of LEEs 212 distributed along the substrate 210) and a second light source ([0181] “a plurality of LEEs 212 distributed along the substrate 210), the first and second light sources being operatively configured to provide amounts of light independently controllable ([0389] “The LEEs may be operatively configured to allow independent control of different LEEs”) during operation; and b. an optical system (Fig. 2A: 230, 240, 243) having an input aperture system (Fig. 2A: 231) and an output aperture system (Fig. 2A: 240), the output aperture system displaced by a predetermined distance (Fig. 2A: D) along a forward direction (Fig. 2A: z direction) from the input aperture system, the optical system operatively coupled with the first and second light sources and configured to direct light received simultaneously at the input aperture system from the first and second light sources to the output aperture system (Fig. 2A: 230 receives light output by 212 to project out via 240), wherein the optical system comprises a light guide ([0181] “a light guide 230”) extending along the forward direction and configured to guide the light received at the input aperture system along the forward direction (Fig. 2A: 252 depicts rays sent along the forward direction)
Dau does not explicitly teach in Fig. 2A the output aperture system configured to output the light from the first light source into a first output light distribution and to output the light from the second light source into a second output light distribution at least in part different from the first output light distributions, wherein the light guide having a tapered thickness along the forward direction and having a curved shape in a plane perpendicular to the forward direction.  However, (Figs. 3, 11C, 13D) teach different polar light output distributions output by the first and second light sources; [0348] teaches “The shape of the light guide can allow for variation of the light properties (e.g., angular ranges) along a longitudinal dimension of the light guide”; Fig. 36U teaches coupler 120 coupling to a discontinuous light output aperture allowing light source on one end of coupler 120 to provide light distribution (3696) and another end of coupler 120 to provide light distribution (3697); Fig. 44B also teach 442401, 442402 for outputting light distribution from 4422-1, 4422-2 as well as [0385] teaches “different combinations of substrates, optical couplers, light guides, and/or optical extractors can provide different illumination patterns and physical dimensions to adapt the luminaire to specific lighting and space requirements”.  Additionally, Figs. 12A, 37-38 teach the light guide having tapered thickness and a curved shape in a plane perpendicular to the forward direction.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Dau in order to capture maximum amount of light via coupler 120 [0347] and concentrate the light via tapered input apertures [0161] to output light by the output aperture so that light can be output by different distributions as shown in (Figs. 3, 11C, 13D, 36U and 44B) since different illumination patterns can be adapt for different lighting and space requirement [0170].  Therefore, the subject matter claimed would have been obvious in view of Dau.

Regarding Claim 4, Dau teaches the luminaire according to claim 1, wherein different portions of the output aperture system receive and output different amounts of light (Fig. 18: 1810 provides much more light in the higher angles compares to near zero degrees mean different amount of light output by different output apertures ; [0286] “such a luminaire module can efficiently illuminate a backsplash without directing corresponding amounts of light off the front of the work surface”) from the first and second light sources.

Regarding Claim 6, Dau teaches the luminaire according to claim 1, wherein the light guide includes multiple light guide segments (Fig. 1: 120, 130, 140).

Regarding Claim 9, Dau teaches the luminaire according to claim 1, wherein the curved shape of the light guide forms a closed loop (Figs. 37-38).

Regarding Claim 10, Dau teaches the luminaire according to claim 9, wherein the closed loop is a circle (Fig. 38B: 3480).

Regarding Claim 13, Dau teaches the luminaire according to claim 1, wherein the optical system is formed as one or more solid transparent bodies (Fig. 2A: 230 is transparent [0012]).

Regarding Claim 14, Dau teaches the luminaire according to claim 1, wherein the output light propagates only in a backward direction (Fig. 6: 612, Fig. 17E: 1746; Fig. 29C: 3010) with the first and second output light distributions (Figs. 3, 11C, 13D) including obtuse angles (Fig. 6: rays similar to 612 has greater than 90 degree; Fig. 3: 57) relative to the forward direction.

Regarding Claim 15, Dau teaches the luminaire according to claim 1, wherein the first and second light sources include solid state light-emitting elements ([0005] “a plurality of light-emitting elements (LEE)”).

Regarding Claim 17, Dau teaches the luminaire according to claim 1, wherein one or more portions (Fig. 2A: lower portion 246, 248) of the light guide form part of the output aperture system and are configured to output light.

Regarding Claim 19, Dau teaches the luminaire according to claim 6, wherein the light guide segments are formed from a transparent material ([0012] “the solid light guide and the solid secondary optic are integrally formed of one or more transparent materials”).

Regarding Claim 20, Dau teaches the luminaire according to claim 1, wherein an outer wall of the light guide has a conical shape (Figs. 37-38).

Regarding Claim 21, Dau teaches the luminaire according to claim 1, wherein the output aperture system outputs the light in the first and second output light distributions (Figs. 3, 11C, 13D) through one or more refractive optical interfaces (Fig. 2A: 248 and 246 are curve out to output light in directions).

Regarding Claim 38, Dau teaches the luminaire according to claim 1, wherein the tapered thickness of the light guide decreases (Fig. 37: input aperture tapered less along the forward direction ) along the forward direction.

Regarding Claim 40, Dau teaches the luminaire according to claim 20, wherein the conical shape flares outward (Fig. 37: 3477) in the forward direction.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dau as applied to claim 6 in view of Thompson (US 2014/0043856).
Regarding Claim 7, Dau teaches the luminaire according to claim 6 except the light guide segments have spiral shapes relative to the forward direction.
Thompson is in the field of lighting (abstract) and teaches the light guide segments have spiral shapes (Fig. 34: 3403) relative to the forward direction.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Dau with spiral shapes as taught by Thompson in order to allow the light to provide 360 coverage since the spiral causes the light to be extract at different angles.

Regarding Claim 8, Dau teaches the luminaire according to claim 1 except the light guide has a coil shape.
Thompson is in the field of lighting (abstract) and teaches the light guide segments have spiral shapes (Fig. 34: 3403) relative to the forward direction.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Dau with spiral shapes as taught by Thompson in order to allow the light to provide 360 coverage since the spiral causes the light to be extract at different angles.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau as applied to claim 6 in view of Wilcox (US 9366799).
Regarding Claim 16, Dau teaches the luminaire according to claim 1 except optical fibers configured to couple the first and second light sources with the input aperture system.
Wilcox is in the field of lighting (abstract) and teaches optical fibers ([col2 ln30-35] “The simplest example is a fiber-optic cable, which is designed to transport light from one end of the cable to another with minimal loss in between”) configured to couple the first and second light sources with the input aperture system.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Dau with fiber optics as taught by Wilcox in order to transport light from one end to the other with minimal loss since fiber optics are only gradually curved avoiding sharp bends to allow the internal reflection to reflect light back into the optical guide (col2 ln30-35).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau as applied to claim 6 in view of Holman (US 2017/0090102).
Regarding Claim 39, Dau teaches the luminaire according to claim 1 except wherein the tapered thickness of the light guide increases along the forward direction.
Holman is in the field of lighting (abstract) and teaches the tapered thickness of the light guide increases (Fig. 2B: 110 tapered increases; Fig. 2E: upper portion of 112 tapered increases) along the forward direction.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Dau with tapered increase in the forward direction as taught by Holman in order to compress the output light since tapering at the output allows for mixing of input light and controlling angular direction at the output (Fig. 5B: +/- 90°; [0079]).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Dau as applied to claim 6 in view of McCollum (US 2014/0092580).
Regarding Claim 41, Dau teaches the luminaire according to claim 6 except wherein the light guide comprises seams corresponding to edges of adjacent segments, wherein the seams are parallel to each other.
McCollum is field of lighting (abstract) the light guide comprises seams (Fig. 12: 237-3, 235-3) corresponding to edges of adjacent segments (Fig. 12: 233-2, 233-3, 233-1), wherein the seams are parallel to each other.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Dau with parallel seams corresponding to segments as taught by McCollum in order to allow for different ways to manufacture the light guide since the light guide can be a single piece or several pieces put together making larger light guides easier to form [0052, 0081].

Regarding Claim 42, the combination of Dau and McCollum teach the luminaire according to claim 41, wherein the seams are non-parallel (McCollum Fig. 12: seam 237-3 is not parallel to the forward direction as it is angled out) to the forward direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844